This action was instituted by the plaintiff as a claim and delivery action for certain personal property. The defendant pleaded a general denial and counterclaim. The pleadings filed by the parties resulted in an action for accounting. Issues were submitted to the jury and answered in favor of defendant. There was judgment for defendant upon the counterclaim and the plaintiff appealed. *Page 830 
The evidence is conflicting and uncertain, and while the testimony of the defendant is susceptible of more than one interpretation, the jury accepted the defendant's version of the controversy, and the verdict and judgment thereon is determinative of the rights of the parties.
Affirmed.